Citation Nr: 0322665	
Decision Date: 09/04/03    Archive Date: 09/08/03

DOCKET NO.  00-24 203A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

Entitlement to service connection for hepatitis C. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and R.W.




ATTORNEY FOR THE BOARD

J. D. Parker, Counsel


INTRODUCTION

The veteran (also referred to as "appellant" or 
"claimant") served on active duty from December 1976 to 
July 1978. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from  a rating decision issued in September 
2000 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Detroit, Michigan.  The veteran entered notice 
of disagreement with this decision in December 2000; the RO 
issued a statement of the case in December 2000; and the 
veteran entered a substantive appeal, on a VA Form 9, which 
was received in December 2000.  

In a November 1998 rating decision, the RO in St. Louis, 
Missouri, granted service connection for residuals of 
hysterectomy and salpingo-oophorectomy, assigned a 50 percent 
initial rating, and assigned an effective date for service 
connection of November 1, 1994.  The veteran did not enter a 
notice of disagreement with that decision.  In a May 2001 
rating decision, the RO determined that an effective date 
earlier than November 1, 1994 was not warranted.  The veteran 
entered a notice of disagreement with the RO's denial of an 
effective date for service connection earlier than November 
1, 1994.  In a Statement in Support of Claim received in 
December 2000, the veteran wrote that the effective date for 
service connection for residuals of hysterectomy and 
salpingo-oophorectomy should be December 14, 1979, the date 
of claim for service connection.  Through her representative, 
in May 2001, the veteran contended that an effective date of 
February 26, 1979 should be granted for service connection 
for residuals of hysterectomy and salpingo-oophorectomy.  In 
an August 2001 rating decision, the RO found clear and 
unmistakable error in the assignment of the effective date 
for service connection for residuals of hysterectomy and 
salpingo-oophorectomy, and assigned an effective date for 
service connection of August 1, 1978.  As this represents an 
effective date even earlier than the effective dates 
requested by the veteran, and the veteran has not expressed 
disagreement with the assignment of an effective date of 
August 1, 1978, the Board finds that the issue of earlier 
effective date for service connection for residuals of 
hysterectomy and salpingo-oophorectomy is not in appellate 
status before the Board. 


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA) (codified as amended at 
38 U.S.C.A. § 5102, 5103, 5103A, 5107 (West 2002)) became 
law.  This law redefined the obligations of VA with respect 
to the duty to assist and included an enhanced duty to notify 
a claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
eliminated the concept of a well-grounded claim and 
superseded the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA could not assist in the development of a claim that 
was not well grounded.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  VCAA, § 7(a), 114 Stat. at 2099-2100; see 
also Karnas v. Derwinski, 1 Vet. App. 308 (1991).

VCAA includes an enhanced duty on the part of VA to notify a 
claimant of the information and evidence necessary to 
substantiate a claim for VA benefits and which evidence, if 
any, the veteran is expected to obtain and submit, and which 
evidence will be obtained by VA.  See 38 U.S.C.A. § 5103(a) 
and (b) (West 2002).  Also see Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  In Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003), the United States Court of Appeals for the Federal 
Circuit reiterated that, absent a waiver of VCAA notice and 
duty to assist provisions, the provisions of 38 U.S.C.A. 
§ 5103(a) and (b) (West 2002) require VA to afford the 
veteran one year for receipt of any additional evidence.  The 
veteran may waive the right to notice and duty to assist 
required by the VCAA, however.  

The record also reflects that the veteran's claim for service 
connection for hepatitis C was denied as not well grounded.  
Since enactment of the VCAA, the veteran has not been 
afforded a VA examination with etiology opinions based on an 
accurate and complete history; the January 2003 VA 
examination report reflects only a history of blood 
transfusions at the time of a hysterectomy in 1977, but does 
not include or discuss other hepatitis C risk factors, 
including drug (heroine) use and multiple sex partners.  The 
duty to assist the veteran includes a VA examination and 
medical etiology opinions where the veteran alleges that the 
current disability is etiologically related to an injury, 
disease, or event in service. 

Accordingly, to ensure full compliance with due process 
requirements and to assist the veteran with her claim, this 
case is REMANDED for the following:

1.  The RO should ask the veteran to 
identify any additional VA and non-VA 
health care providers that have treated her 
for hepatitis C symptomatology from 1988 to 
the present.  Obtain records from each 
health care provider the veteran 
identifies. 

2.  The RO should make arrangements with 
the appropriate VA medical facility(ies) 
for the veteran to be afforded another VA 
examination to determine the nature and 
etiology of her hepatitis C.  Send the 
claims folder to the examiner for review of 
the relevant documents in the file.  

Request the examiner to do the following:   
Please examine the veteran to determine the 
etiology of the veteran's diagnosed 
hepatitis C, including the question of 
whether the veteran's hepatitis C was 
incurred in service.  You should review the 
relevant documents in the claims file and 
indicate in writing that such review has 
been conducted in conjunction with the 
examination.  Any and all indicated 
evaluations, studies, and tests deemed 
necessary by you should be conducted.  
After examination of the veteran, you 
should render a current diagnosis.  

Please offer medical opinions regarding the 
etiology of the veteran's current hepatitis 
C, if diagnosed.  For each opinion 
requested, please note and discuss the 
evidence of all risk factors for hepatitis 
C, including a blood transfusion in 1977, 
drug (heroine) use, and multiple sex 
partners. 
A) What is the most likely etiology of any 
currently diagnosed hepatitis C?
B) Is it at least as likely as not that the 
veteran's hepatitis C is etiologically 
related to a blood transfusion in 1977? 

3.  The RO should review the claims file and 
ensure that all notification and development 
actions required by 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002) are fully 
complied with and satisfied regarding the 
issue of entitlement to service connection 
for hepatitis C.  See also 38 C.F.R. § 3.159 
(2002).  The RO should also notify the 
veteran of what evidence is required to 
substantiate the claim of entitlement to 
service connection for hepatitis C, what 
evidence, if any, the veteran is to submit, 
and what evidence VA will obtain.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  Any notice given, or action taken 
thereafter by the RO, must also comply with 
the holdings of Disabled American Veterans, 
et. al. v. Secretary of Veterans Affairs, 327 
F.3d 1339 (Fed. Cir. 2003) (veteran is to be 
afforded one year from VCAA notice to submit 
additional evidence).    

4.  The RO should again review the record, 
and issue a supplemental statement of the 
case that addresses any additional evidence 
added to the record since the January 2002 
supplemental statement of the case.  The RO 
should adjudicate the veteran's claim for 
service connection for hepatitis C on the 
merits.  If the benefit sought on appeal 
remains denied, the appellant should be 
furnished a supplemental statement of the 
case and should be given the opportunity to 
respond thereto.  Thereafter, the case 
should be returned to the Board, if in 
order.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


